JOANOS, J.
Appellant contends that the trial court erred in sentencing him without an accurate, verified scoresheet. Prior to the trial court’s pronouncement-of sentence, appellant contested the accuracy of an arson conviction scored as part of his prior record. Appellant contended he was never convicted of arson. The prosecutor submitted a certified conviction for one count of attempted arson, but indicated he did not have certified convictions for other pri- or record scored on the scoresheet. Because the trial court failed to require the state to present corroborating evidence of the arson conviction scored on the guidelines scoresheet, we must vacate the sentence and remand for resentencing. See Calhoun v. State, 721 So.2d 1180 (Fla. 1st DCA 1998); Hamilton v. State, 658 So.2d 1238 (Fla. 1st DCA 1995); Johnson v. State, 583 So.2d 386 (Fla. 1st DCA 1991).
Accordingly, we vacate appellant’s sentence and remand to the trial court for resentencing, with directions to afford the state an opportunity to corroborate the challenged arson conviction before appellant is resentenced pursuant to an accurate, verified scoresheet.
BOOTH and WEBSTER, JJ., CONCUR.